DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because The drawings are objected to because, in Figs 3, 5, 7-8, the label letters (a), (b), (c), (d) should be changed to be capital letters (A), (B), (C), (D) . In numbering of views, Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter (MPEP §1606 Drawings).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rendering control unit configured to switch”, “display control unit configured to cause”, “correction unit configured to correct” in claim 1-2, 4-5, and 7-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 22 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer 
As an additional note, a computer program claimed as stored on a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 13-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bavor, JR. et al. (US 20170178408 A1).

Regarding Claim 1, Bavor JR. discloses An information processing apparatus (Fig. 1. ¶8 reciting “an apparatus”) comprising: 
a rendering control unit (Fig. 1 showing a control module 124 within the virtual reality application 120) configured to switch a rendering frequency of a virtual image between a first rendering frequency and a second rendering frequency higher than the first rendering frequency on the basis of a sensing result relating to a real space; (¶43 reciting “control module 124 may compare the video rendering performance of VR application 120 to a threshold, and may then adjust (e.g., increase or decrease) the video rendering rate of the VR application 120 or VR rendering module 122 based on the comparison. . . ” Further, ¶94 reciting “computing device 105 may include an eye tracking device 142 to track the eye(s) or gaze of the user of the computing device 105 and determine which pixel or object (e.g., a group of associated pixels on the screen 130) that the user is viewing.” Furthermore, ¶95 reciting “during a period of time in which display screen 130 or a user of the computing device is moving, then the frame rate and/or video rendering rate may be adjusted (e.g., increased or decreased)”. In other words, Bavor JR. discloses sensing a real space, i.e. movement of a user, and adjusting a rendering rate based on the sensing result.) and 
a display control unit configured to cause a display device to display the virtual image on the basis of the sensing result and either the first rendering frequency or the second rendering frequency. (Fig. 2 showing a display screen 130. ¶36 reciting “computing device 105 may include, for example, VR glasses or VR goggles 110, which may provide a virtual reality (VR) experience to a user, e.g., by allowing a user to view virtual reality content (e.g., display images rendered from the VR content) on a display screen”. Fig. 3, 320, 350 showing displaying frames on the screen on the basis of either the first rendering frequency or the second rendering frequency.)

Regarding Claim 8, Bavor JR. discloses The information processing apparatus according to claim 1, wherein 
the rendering control unit controls a frame rate to switch the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency. (¶48 reciting “for example, the video rendering rate of the VR application 120 may be decreased by at least decreasing a portion of the screen 130 (e.g., decreased from a portion of the screen 130 within full display boundary 210 to a smaller portion of the screen 130 within partial display boundary 212) used to display frames, which may result in decreasing the amount of data per frame (or pixels per frame) to be rendered, e.g., which may allow a target frame rate to be achieved by the video rendering module 122. In some example implementations, other steps may also be taken to reduce the video rendering rate (e.g., by reducing the frame rate and/or reducing the image or display frame resolution).”)

Regarding Claim 9, Bavor JR. discloses The information processing apparatus according to claim 1, wherein 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of a positional relationship between a user of the display device, the user visually recognizing the virtual image, and the virtual image. (¶69 reciting “a video rendering rate may be decreased by updating a first portion of the image at a first update rate, and by updating a second portion of the image at a second update rate that 224 (e.g., at least part of which may lie around a user's fovea) of an image may be updated at a first update rate (e.g., which may be the same as the refresh rate, at least in some examples), while peripheral portion 222 of the image may be updated at a second update rate that is less than the first update rate.”)

Regarding Claim 13, Bavor JR discloses The information processing apparatus according to claim 1, wherein 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of an accuracy of the sensing result relating to the real space. (¶95 reciting “a high frame rate may be unnecessary when a user is moving, because, at least in some cases, images displayed on screen 130 to the user during such motion of the display screen 130 may blur or distort the viewed or displayed frames/images. Thus, it may not be worthwhile for computing device 105 to expend significant computing resources 132 to perform video rendering at a high or threshold video rendering rate, e.g., because many of these display frames displayed on screen 130 during such user/computing device/screen motion may be blurred or distorted anyway. Thus, during a period of time in which display screen 130 or a user of the computing device is moving, then the frame rate and/or video rendering rate may be adjusted (e.g., increased or decreased)”. In other words, when the displayed image is blurred or distorted, the accuracy of the image is low, a rendering frequency is adjusted.)

Regarding Claim 14, Bavor JR discloses The information processing apparatus according to claim 13, wherein 
the accuracy of the sensing result relating to the real space includes a recognition accuracy of position and attitude relating to the display device, and 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of the recognition accuracy.
(¶95 reciting “a high frame rate may be unnecessary when a user is moving, because, at least in some cases, images displayed on screen 130 to the user during such motion of the display screen 130 may blur or distort the viewed or displayed frames/images. Thus, it may not be worthwhile for computing device 105 to expend significant computing resources 132 to perform video rendering at a high or threshold video rendering rate, e.g., because many of these display frames displayed on screen 130 during such user/computing device/screen motion may be blurred or distorted anyway. Thus, during a period of time in which display screen 130 or a user of the computing device is moving, then the frame rate and/or video rendering rate may be adjusted (e.g., increased or decreased)”, where the blurred or distorted image has a lower recognition accuracy of position and attitude.)

Regarding Claim 15, Bavor JR discloses The information processing apparatus according to claim 14, wherein 
the rendering control unit controls the rendering frequency of the virtual image to the first rendering frequency when the recognition accuracy is a first recognition accuracy, and controls the rendering frequency of the virtual image to the second rendering frequency when the recognition accuracy is a second recognition accuracy higher than the first recognition accuracy.
(¶95 reciting “a high frame rate may be unnecessary when a user is moving, because, at least in some cases, images displayed on screen 130 to the user during such motion of the display screen 130 may blur or distort the viewed or displayed frames/images. Thus, it may not be worthwhile for computing device 105 to expend significant computing resources 132 to perform video rendering at a high or threshold video rendering rate, e.g., because many of these display frames displayed on screen 130 during such user/computing device/screen motion may be blurred or distorted anyway. Thus, during a period of time in which display screen 130 or a user of the computing device is moving, then the frame rate and/or video rendering rate may be adjusted (e.g., increased or decreased)”.)

Regarding Claim 16, Bavor JR discloses The information processing apparatus according to claim 1, wherein 
a characteristic or a state of the virtual image is determined on the basis of the sensing result relating to the real space (¶103 reciting “Operation 1240 may include adjusting (e.g., increasing or decreasing), for at least a period of time in response to the detecting the motion or movement, a frame rate for displaying one or more display frames of the virtual reality content on the screen.”. Fig. 12.), and 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of the characteristic or the state of the virtual image.
(¶103 reciting “Operation 1240 may include adjusting (e.g., increasing or decreasing), for at least a period of time in response to the detecting the motion or movement, a frame rate for displaying one or more display frames of the virtual reality content on the screen.”. Fig. 12.)

Regarding Claim 17, Bavor JR discloses The information processing apparatus according to claim 16, wherein 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of at least one of complexity of a shape, pattern, or color, a size, or a state of an operation of the virtual image.
(¶103 reciting “Operation 1240 may include adjusting (e.g., increasing or decreasing), for at least a period of time in response to the detecting the motion or movement, a frame rate for displaying one or more display frames of the virtual reality content on the screen.”. Fig. 12.)

Regarding Claim 19, Bavor JR. discloses The information processing apparatus according to claim 1, wherein 
the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of a positional relationship between a line of sight of a user of the display device and the virtual image. (¶69 reciting “ central portion 224 (e.g., at least part of which may lie around a user's fovea) of an image may be updated at a first update rate (e.g., which may be the same as the refresh rate, at least in some examples), while peripheral portion 222 of the image may be updated at a second update rate that is less than the first update rate. Thus, in this example, the peripheral portion 222 of the image may be updated at a lower rate (or not updated at all for a period of time) than the central portion 224 of the image, e.g., which may reduce the overall video rendering rate/load. In this example, using a decreased update rate for the peripheral portion 222 may not be noticeable to a user because, at least in some cases, the peripheral portion 222 (or at least a portion thereof, for example) may lie farther outside a user's fovea, e.g., assuming the user is viewing or looking at a point in the central portion 224, for example.”)

Regarding Claim 20, Bavor JR. discloses The information processing apparatus according to claim 1, wherein 
the rendering control unit makes the first rendering frequency lower than a frame rate of the virtual image displayed by the display device.
(¶65 reciting “a refresh rate (or frame rate) may refer to a rate that screen 130 refreshes the screen data.  . . . according to various example implementations, there may be situations where the update rate may be adjusted (e.g., decreased) so as to reduce the video rendering rate (and rendering load) on the 105. In such case, the update rate for the image(s) may be less than the refresh rate of the screen 130.”)

Claim 21, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 22, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1. (¶151 reciting “These various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavor, JR. et al. (US 20170178408 A1) as applied to claim 1 above, and further in view of Fleck et al. (US 20130335442 A1).

Regarding Claim 2, Bavor JR. discloses The information processing apparatus according to claim 1. 
However, Bavor JR. does not explicitly disclose the rendering control unit controls the rendering frequency of the virtual image to the first rendering frequency when the virtual image based on the sensing result has a first change amount, and 
the rendering control unit controls the rendering frequency of the virtual image to the second rendering frequency when the virtual image has a second change amount larger than the first change amount.
Fleck teaches “where displayed text changes a small amount between images, for example, when a user changes perspective slightly in a virtual environment, updating may be performed by geometric transform of the displayed text based upon the change in perspective, rather than by re-rendering the text. In such an embodiment, the rendering rate may be increased, for example, when a rate (spatial and/or temporal) at which the image perspective is changing meets or exceeds a threshold level, and then decreased when the rate of change drops below the threshold.” (¶26). Further, ¶36 recites “ where the text content and perspective displayed on a see-through display device is not changing between frames (e.g. where a wearer of a head-mounted display 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Bavor JR) to adjust a rendering rate based on the change amount of the displayed content (taught by Fleck). The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 3, Bavor JR. in view of Fleck discloses The information processing apparatus according to claim 2, wherein 
re-rendering of the virtual image is prohibited at the first rendering frequency.(Fleck, ¶26 reciting “where displayed text changes a small amount between images, for example, when a user changes perspective slightly in a virtual environment, updating may be performed by geometric transform of the displayed text based upon the change in perspective, rather than by re-rendering the text.” The suggestions/motivations would have been the same as that of Claim 2 rejections. )

Regarding Claim 4, Bavor JR. in view of Fleck discloses The information processing apparatus according to claim 2, further comprising 
a correction unit configured to correct a display position of the virtual image (Fleck, Fig. 5 showing a computing system 500 performing the described methods and processes. In addition,  ¶36 reciting “Where such quantities are changing, but where the changes are not significant, the text may be adjusted via geometrical transform, rather than re-rendering”, where the part performing the geometrical transform corresponds to a correction unit.), wherein 
the correction unit corrects the display position of the virtual image while the rendering control unit reduces re-rendering of the virtual image when the virtual image has the first change amount. (Fleck, ¶26 reciting “where displayed text changes a small amount between images, for example, when a user changes perspective slightly in a virtual environment, updating may be performed by geometric transform of the displayed text based upon the change in perspective, rather than by re-rendering the text.” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 5, Bavor JR. in view of Fleck discloses The information processing apparatus according to claim 4, wherein 
the correction unit two-dimensionally corrects the display position of the virtual image rendered by the rendering control unit on the basis of position and attitude relating to the display device. (Fleck, ¶26 reciting “when a user changes perspective slightly in a virtual environment, updating may be performed 

Regarding Claim 6, Bavor JR. in view of Fleck discloses The information processing apparatus according to claim 2, wherein 
the virtual image is re-rendered at the second rendering frequency.
(Fleck, ¶26 reciting “In such an embodiment, the rendering rate may be increased, for example, when a rate (spatial and/or temporal) at which the image perspective is changing meets or exceeds a threshold level, and then decreased when the rate of change drops below the threshold.” And ¶36 reciting “when the user is more actively moving, thereby causing the perspective of displayed text to change more rapidly, the rate at which the text portion of images is rendered may be increased.” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 7, Bavor JR. in view of Fleck discloses The information processing apparatus according to claim 2, wherein 
the first change amount is a change amount smaller than a predetermined threshold, 
the second change amount is a change amount larger than the predetermined threshold, and 
the rendering control unit changes the predetermined threshold to switch the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency.
(Fleck, ¶26 reciting “the rendering rate may be increased, for example, when a rate (spatial and/or temporal) at which the image perspective is changing meets or exceeds a threshold level, and then decreased when the rate of change drops below the threshold.” (¶26). The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavor, JR. et al. (US 20170178408 A1) as applied to claim 9 above, and further in view of Mathur et al. (US 20190287495 A1).

Regarding Claim 10, Bavor JR. discloses The information processing apparatus according to claim 9.
However, Bavor JR does not explicitly disclose the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of a distance between the user and the virtual image.
It is well known in the art virtual object closer to a user may be rendered with a higher refresh rate that virtual object farther. In addition, Mathur teaches “ adjusting a 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Bavor JR) to switch rendering rate on the basis of a distance between the user and the virtual content (taught by Mathur). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Regarding Claim 11, Bavor JR in view of Mathur discloses The information processing apparatus according to claim 10, wherein 
the rendering control unit controls the rendering frequency of the virtual image to the first rendering frequency when the distance between the user and the virtual image is a first distance, and controls the rendering frequency of the virtual image to the second rendering frequency when the distance between the user and the virtual image is a second distance smaller than the first distance. (Mathur, ¶563 reciting “adjusting a number of rendering cycles or a frame rate,  . . .  virtual content located proximate to a user's fixation point may be presented at a higher refresh rate than virtual content farther from the fixation point.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Regarding Claim 12, Bavor JR in view of Mathur discloses The information processing apparatus according to claim 11, wherein 
the rendering control unit reduces the rendering frequency of the virtual image as the distance between the user and the virtual image becomes larger. (Mathur, ¶563 reciting “adjusting a number of rendering cycles or a frame rate,  . . .  virtual content located proximate to a user's fixation point may be presented at a higher refresh rate than virtual content farther from the fixation point.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavor, JR. et al. (US 20170178408 A1) as applied to claim 1 above, and further in view of Banica et al. (US 20140359656 A1).

Regarding Claim 18, Bavor JR. discloses The information processing apparatus according to claim 1. 
However, Bavor JR does not explicitly disclose the rendering control unit switches the rendering frequency of the virtual image between the first rendering frequency and the second rendering frequency on the basis of a resolution of the display device.
Banica teaches video rendering based on a resolution of the display device, and recites “Electronic content rendered for display or use at a first display device included in or in communication with the client device can result in a first recommendation. Video content rendered for display or use at a second display device included in or in 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Bavor JR) to switch the rendering frequency based on the display device resolution (taught by Banica). The suggestions/motivations would have been for a better rendering recommendation and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611